Citation Nr: 0115443	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of service connected scalp dermatitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1964 to July 
1970, and from July 1983 to July 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

This appeal stems from a December 1999 rating decision that 
granted service connection for scalp dermatitis.  A 
noncompensable evaluation was assigned from May 1999.  During 
the pendency of the appeal, the evaluation was increased to 
10 percent from May 1999.  The appellant contends that a 
higher evaluation is warranted and has indicated that he 
wanted to continue his appeal. 

In his VA Form-9 submitted in December 2000, the appellant 
alleged that the medical evidence obtained by the RO was 
incomplete.  Specifically, he alleged that the RO did not 
obtain the entirety of his treatment records from the VA 
Medical Center, Gainesville.  The appellant also requested 
that the computer records regarding his past appointments and 
prescriptions be obtained.  The appellant stated, "I have 
obtained and have in my possession records concerning my 
visits to the Gainesville Medical Center."  The appellant 
also requested that the RO obtain service medical records of 
his flight physicals between 1964-1997.

The Board has conducted a complete review of the appellant's 
claims folder.  Service medical records for both periods of 
service are of record, and include examinations entitled 
"flight physical" for the period from 1964 to 1987, which 
was when he was separated from active service.  Flight 
physicals for the period between 1987-1997 are not of record.  
The appellant has not identified the party that conducted 
post-active service flight physicals.

The RO obtained what we believe to be the available records 
from the VA Medical Center in Gainesville.  Prescription 
records dating back to 1991 are of record.  Appointment 
records dating back to 1991 are of record.  VA Medical Center 
treatment records dating back to 1994 are of record.  The 
appellant contacted the RO and indicated the private post-
service treatment records from Dr. Britton were not 
available.  Additionally, reports from compensation and 
pension examinations conducted in 1970 and 1987 were of 
record.  By virtue of the rating decision, the Statement of 
the Case and Supplemental Statement of the Case issued during 
the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.

In light of this previous development, we find that the RO 
has met its duty to assist the appellant in the development 
of this claim under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  We have 
not identified any additional outstanding, relevant evidence 
adequately identified by the appellant not previously 
developed by the RO.  However, the appellant's assertions 
that he holds additional evidence that would support a 
higher evaluation require a Remand to afford him the 
opportunity to present it.  See Epps v. Brown, 9 Vet. 
App. 341 (1996).  This Remand serves as notice to the 
appellant that if he has or is aware of additional medical 
evidence that would support his appeal, he must obtain it 
and submit it.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The appellant must identify to the 
RO, with specificity, the party that 
conducted flight physicals between the 
years 1987-1997.  The appellant is placed 
on notice that it is his obligation to 
ensure that the RO is given adequate 
information to obtain these records, and 
that in fact these records are obtained 
if he wished them to be considered.

2.  The appellant is to submit any and 
all medical records in his possession 
that he wishes to be considered.  The 
appellant is to submit any treatment 
records pertaining to the issue on appeal 
that have been created in the period 
while the appeal was awaiting appellate 
review if he wishes these additional 
records to be considered.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




